     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA           )
                                   )         CRIMINAL ACTION NO.
       v.                          )            3:17cr426-MHT
                                   )                 (WO)
STEPHANIE MARCEL DAVIS             )

                        OPINION AND ORDER

      Upon   consideration       of    the     probation      officer’s

petition     for    early     termination      of   probation     (doc.

no. 25) describing defendant Stephanie Marcel Davis’s

compliance with all terms of her probation, completion

of    substance-abuse         treatment,      ongoing      employment,

consistently       negative    drug-test     results,    and    general

“pattern of stability,” (doc. no. 25) at 1, and based

on the government’s response that it does not oppose

early termination, it is ORDERED that:

      (1) The petition is granted.

      (2) Defendant     Stephanie      Marcel       Davis’s    term   of

probation is terminated effective immediately and she

is discharged.

      DONE, this the 2nd day of July, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
